Citation Nr: 1124594	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-22 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for dental trauma for compensation purposes.  

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a cervical neck disability.  

4.  Entitlement to service connection for residuals of a traumatic brain injury identified as headaches, also claimed as closed head injury.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to June 1975.

The dental matter comes to the Board of Veterans' Appeals (Board) from January 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The low back, cervical neck, and residuals of a traumatic brain injury matters come to the Board from an October 2008 rating decision of the VA RO in Portland, Oregon.  With regard to all issues, a Notice of Disagreement was received in November 2008, a Statement of the Case was issued in May 2010, and a Substantive Appeal was received in May 2010.

The October 2008 rating decision also denied service connection for hemorrhoids, gastroesophageal reflux disease, and a left foot disability, but these benefits were subsequently granted by rating decision in April 2010.  The issues of service connection for hemorrhoids, gastroesophageal reflux disease, and a left foot disability are therefore no longer in appellate status.  

The Board notes that the current appeal only concerns whether service connection for dental disability is warranted for compensation purposes.  An earlier April 2010 decision granted service connection for teeth 9 and 10 for treatment purposes.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In June 2007, the Veteran submitted a copy of a Social Security disability benefits letter.  It does not appear that any Social Security Administration (SSA) records have been obtained.  In Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the U.S. Court of Appeals for Veterans Claims (Court) held that if VA does not seek to secure such records from SSA, it violates its duty to assist the claimant under 38 U.S.C.A. § 5107(a).    

In May 2006, the Veteran was provided a VA examination with regard to the low back and cervical neck issues.  The examiner noted that the Veteran's claims file was not reviewed.  The Board finds that the VA examination and report is inadequate, given the failure by the examiner to determine the etiology of any low back and cervical neck disabilities.  The Board finds that the Veteran should be scheduled for additional VA examinations with regard to the low back and cervical neck issues.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA copies of their determination on the Veteran's claim for SSA disability benefits, as well as copies of the medical records considered in conjunction with that determination.

2.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current low back disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current low back disability is related to service.  A clear rationale should be provided for all opinions rendered.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current cervical neck disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current cervical neck disability is related to service.  A clear rationale should be provided for all opinions rendered.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

4.  Readjudicate the matters on appeal.  If the dental, low back, cervical spine, and residuals of a traumatic brain injury claims remain denied, the RO should issue an appropriate supplemental statement of the case and afford the claimant and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


